                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3                                           EUREKA DIVISION

                                   4

                                   5     PIERRE CLEVELAND,                                   Case No. 20-cv-00300-RMI
                                   6                     Plaintiff,
                                                                                             ORDER OF TRANSFER
                                   7               v.
                                                                                             Re: Dkt. Nos. 1, 6
                                   8     SUPERIOR COURT,
                                   9                     Defendant.

                                  10

                                  11           This is a habeas case filed pro se by a state prisoner. Petitioner challenges a conviction

                                  12   obtained in the Sacramento County Superior Court. Sacramento County is in the venue of the
Northern District of California
 United States District Court




                                  13   United States District Court for the Eastern District of California. Petitioner is incarcerated in this

                                  14   district.

                                  15           Venue for a habeas action is proper in either the district of confinement or the district of

                                  16   conviction. See 28 U.S.C. § 2241(d). Petitions challenging a conviction are preferably heard in the

                                  17   district of conviction. See Habeas L.R. 2254-3(a); see also Laue v. Nelson, 279 F. Supp. 265, 266

                                  18   (N.D. Cal. 1968). Because Petitioner was convicted in the Eastern District, this case is

                                  19   TRANSFERRED to the United States District Court for the Eastern District of California. See 28

                                  20   U.S.C. § 1406(a); Habeas L.R. 2254-3(b). All pending motions are VACATED and will be

                                  21   addressed in the Eastern District.

                                  22           IT IS SO ORDERED.

                                  23   Dated: March 30, 2020

                                  24

                                  25
                                                                                                      ROBERT M. ILLMAN
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
